Exhibit 10.79
FOURTH AMENDMENT
TO
EMPLOYMENT AGREEMENT
This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT, is made as of January 1, 2009
among MEDICAL PROPERTIES TRUST, INC., a Maryland corporation (the “REIT”), MPT
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Operating
Partnership”, and together with the REIT, the “Company”), and Edward K. Aldag,
Jr. (the “Executive”).
WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of September 10, 2003, as amended by the First Amendment to Employment
Agreement dated as of March 8, 2004, the Second Amendment to Employment
Agreement dated as of September 29, 2006 and the Third Amendment to Employment
Agreement dated as of January 1, 2008 (the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement as provided
herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
Section 9(a) of the Employment Agreement is hereby deleted in its entirety and
the following shall be inserted in lieu thereof:

  (a)   CHANGE OF CONTROL shall mean the occurrence of any of the following
events: (i) any person, entity or affiliated group, excluding the Company or any
employee benefit plan of the Company, acquiring more than 50% of the then
outstanding shares of voting stock of the Company, (ii) the consummation of any
merger or consolidation of the Company into another company, such that the
holders of the shares of the voting stock of the Company immediately before such
merger or consolidation own less than 50% of the voting power of the securities
of the surviving company or the parent of the surviving company, (iii) the
adoption of a plan for complete liquidation of the Company or for the sale or
disposition of all or substantially all of the Company’s assets, such that after
the transaction, the holders of the shares of the voting stock of the Company
immediately prior to the transaction own less than 50% of the voting securities
of the acquiror or the parent of the acquiror, or (iv) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.

 



--------------------------------------------------------------------------------



 



3. Except to the extent hereby amended, the Employment Agreement is hereby
confirmed and ratified and shall continue in full force and effect.
4. The effective date of this Amendment is January 1, 2009.
5. This Amendment may be signed in two or more counterparts, each of which shall
be an original, but all of which taken together shall constitute one and the
same document.
[Signatures to appear on the following page]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Employment Agreement as of the date first above written.

            REIT:

MEDICAL PROPERTIES TRUST, INC.
      By:   /s/ R. Steven Hamner         Name:   R. Steven Hamner       
Title:   Executive Vice President and CFO        OPERATING PARTNERSHIP:

MPT OPERATING PARTNERSHIP, L.P.

By:   Medical Properties Trust, LLC
Its:   General Partner

By:   Medical Properties Trust, Inc.
Its:   Sole Member
      By:   /s/ R. Steven Hamner         Name:   R. Steven Hamner       
Title:   Executive Vice President and CFO        EXECUTIVE:
      /s/ Edward K. Aldag, Jr.       Edward K. Aldag, Jr.           

 